 Case 4:19-cr-40015-KES Document 39 Filed 11/20/19 Page 1 of 1 PageID #: 109



                         UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          4:19-CR-40015-KES

                  Plaintiff,

                                                    ORDER GRANTING
      vs.                                           MOTION TO SEAL

PAUL ERICKSON,

                  Defendant.


      Plaintiff, The United States of America, moves to seal its response to

Defendant’s Motion to Unseal Plea Agreement Supplement. Docket 35. Good

cause appearing, it is

      ORDERED that The United States’ motion to seal (Docket 35) is granted.

      Dated November 20, 2019.

                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE
